Dismissed and Memorandum Opinion filed July 31, 2012




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00372-CV




                       IN THE INTEREST OF G.T.A., a Child


                       On Appeal from the 315th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-42025



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed January 4, 2012. The clerk’s record was
filed May 7, 2012. No reporter’s record was filed. No brief was filed.

      On June 15, 2012, this court issued an order stating that unless appellants
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before July 16, 2012, the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                          2